Title: To George Washington from Isaac Woodruff, 7 May 1780
From: Woodruff, Isaac
To: Washington, George


          
            May it please your Exclcy
            Eliza. Town [N.J.] May 7th 1780
          
          Early this Morning a Quantity of Goods seized under the Law of this State by Capt. Harriman & Doctr Halstead of Eliza. Town & Liut. Thomas Farmer of the Connecticut Line, were brought before me for Condemnation; I Informed the Captors, it would be illegal to do

Business of that kind on the Sabbath, but would order a Trial for the Condemnation of the Goods tomorrow I had an Inventory of the Goods taken & ordered them put up in Cask, that they might be kept in a Place of Safety, untill the Time of Trial, When Major Troop ordered a Guard of Men take the Goods & put them into a Waggon which he had provided, I asked him what he meant to do with the Goods, he alledged he had Genl Huntingtons Orders to remove them to Springfield; as I did not conceive that either Major Troop, or even Genl Huntington had any Right to interpose in this Matter, I forbid his taking the Goods upon his Peril, Nevertheless he persisted in his Design & with Guard of about twenty Men with fixed Bayonets, wrested the Goods from me, & drove them of[f], where the Goods are taken I know not, I flatter myself your Excellency will not countenance Officers acting in violation of the Law, but will give support to the Civil Magistrate. I must therefore beg your Excellency’s Interference in this Matter, that proper Notice may be taken of Major Troop for his Contempt & Abuse of the Civil Authority of the State. I am Your Exclys most humle Servt
          
            Isaac Woodruff
          
        